Citation Nr: 1514937	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at Citrus Memorial Hospital on December 22, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System. 


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 100 percent disabling; lower leg muscle injury of the left leg rated as 10 percent disabling, lower leg muscle injury of the right leg rated as 10 percent disabling, scars at a noncompensable disability rating, and an inguinal hernia at a noncompensable disability rating; the 100 percent service-connected disability has been adjudged by VA as permanent in nature. 

2.  The Veteran received medical treatment at Citrus Memorial Hospital on December 22, 2011, for lower back pain.

3.  VA payment or reimbursement of the costs of the private medical care provided at Citrus Memorial Hospital on December 22, 2001, was not previously authorized. 

4.  The Veteran's low back pain was a non-emergent condition. 


CONCLUSION OF LAW

Payment or reimbursement for medical expenses incurred at Citrus Memorial Hospital on December 22, 2011 is not warranted.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 100 percent disabling; lower leg muscle injury of the left leg rated as 10 percent disabling, lower leg muscle injury of the right leg rated as 10 percent disabling, scars at a noncompensable disability rating, and an inguinal hernia at a noncompensable disability rating; the 100 percent service-connected disability has been adjudged by VA as permanent in nature.

The Veteran asserts that he was told to go to an emergency room for treatment and that the December 22, 2011 treatment should be covered.

The Board notes that, in adjudicating a claim for reimbursement of medical expenses, VA must initially make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994).  In this case, the medical records do not reflect, nor has it been claimed, that VA was contacted for authorization prior to the private treatment in question.
 
In the case of an emergency that existed at the time of treatment, an authorization may be deemed a prior authorization if an application for authorization is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Here, the Veteran contends that he was instructed by VA to proceed to an emergency room for treatment for his back. 

VA medical records show that the Veteran called a nurse's line on December 20, 2011 to report that he had twisted his back, and that he had a sharp pain and that it was very difficult to move.   He reported that the pain was, at times, a 10/10.  He requested recommendations.  It was noted that the plan was to go to urgent care or an emergency room treatment for severe pain or worsening symptoms.  A physician was consulted, and instructed the Veteran to take Aleve or Advil.  In addition, the physician called in a prescription for a muscle relaxant.  

The Veteran contends that this communication was tantamount to an authorization.  However, the Board disagrees.  There is no evidence of record that confirms any communication between the VA and the private medical facility.  Accordingly, the Board must conclude that prior authorization for the private treatment in question was not obtained pursuant to 38 C.F.R. § 17.54, and payment is not warranted for expenses incurred in conjunction with the treatment.  As such, the Board will consider whether the Veteran is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994) 

The Board notes that while VA recently amended (effective January 15, 2014) its regulation governing payment by VA for non-VA outpatient care under VA's statutory authority to provide non-VA medical care, the affected provision is not pertinent to this appeal.  Specifically, under the statutory authority of 38 U.S.C. § 1703(a)(2)(B), VA may contract for certain hospital care (inpatient care) and medical services (outpatient care) for eligible veterans when VA facilities are not capable of providing such services due to geographical inaccessibility or are not capable of providing the services needed.  The amendment revises VA's existing regulation in accordance with this statutory authority.  Specifically, VA amended 38 C.F.R. § 17.52(a)(2)(ii) to authorize VA to provide non-VA medical services for a veteran who has been furnished hospital care, nursing home care, domiciliary care, or medical services and who requires medical services to complete treatment incident to such care or services.  

The Board will also consider whether the Veteran is eligible for reimbursement under 38 U.S.C.A. § 1728. 

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that three criteria are met:  (a) The care and services rendered were either:  (1) for an adjudicated service-connected disability, or (2) for a nonservice- connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)) (2000); and (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998). 

As noted, the Veteran has a service-connected disability which is permanent and total in nature.  Thus, criterion (a) is met. 

The treatment rendered by Citrus Memorial Hospital on December 22, 2011, was not provided on an emergent basis.  An emergency is defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  Under 38 C.F.R. § 17.1002, a provision pertaining to benefits under the Millennium Health Care and Benefits Act, an emergency includes a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and the regulation indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b). 

As noted, the Veteran had initially called the VA nurses line on December 20, 2011.  He waited two additional days to seek treatment.  Records from Citrus Memorial Hospital show that he began having pain on December 17, 2011, and that, while he reported his pain at a level of 10/10, he was able to walk into the hospital.  He was also not in acute distress.  The clinical impression was lumbar strain with radiculopathy.  The Veteran was prescribed medication and was discharged as stable.  Although the Veteran certainly was in pain and needed treatment for his back, the clinical records do not reflect that the condition was emergent in nature.  In addition, he apparently had experienced the same symptoms for days, which is evidence against the claimed emergent nature of the illness.  Thus criterion (b) is not met. 

Accordingly, the three enumerated criteria have not been met for entitlement to payment or reimbursement for unauthorized medical services provided by Citrus Memorial Hospital on December 22, 2011 under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 have not been met. 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 (2014).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177. The provisions of the Act became effective as of May 29, 2000.
 
Under 38 U.S.C.A. § 1725, a veteran is only considered to be 'personally liable' for treatment if he/she (1) is financially liable to the provider of emergency treatment for that treatment (2) has no entitlement to care or services under a health-plan contract (3) has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and (4) is not eligible for reimbursement for medical care or services under section 1728 of this title. 38 U.S.C.A. § 1725(b)(3) (West 2002).  In addition, the provision at 38 U.S.C.A. § 1725(f)(2)(A) (West 2002) defines a health-plan contract to include an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  This definition includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j).  See 38 U.S.C.A. § 1725(f)(2)(B). That is, 42 U.S.C. § 1395c refers to Medicare Part A and 42 U.S.C. § 1395j refers to Medicare Part B.  In essence, the law and regulations specifically exclude payment under the Millennium Act if the Veteran has coverage under either Medicare Part A or Medicare Part B.
 
VA regulations provide substantive conditions for payment or reimbursement as follows.  Payment or reimbursement under 38 U.S.C. 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if all of the following conditions are met:  (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center); (d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (e) The Veteran is financially liable to the provider of emergency treatment for that treatment; (f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and (h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as noted above, 38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 38 CFR § 17.1002 (2014).
 
The Board notes that changes were made to 38 C.F.R. §§ 17.1001, 17.1002, in December 2011 that were effective as of January 20, 2012. See 76 Fed. Reg. 79,067-79,072 (Dec. 21, 2011).  The changes implemented certain provisions of the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. 110-387.  However, the changes in the regulations do not affect the adjudication of this claim.
 
Effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010). See 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, 17.1005.  The amendments expand the qualifications for payment or reimbursement to Veterans who receive emergency services in non-VA facilities, and establish accompanying standards for the method and amount of payment or reimbursement.  The amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a Veteran in certain circumstances.  See 77 Fed Reg 23615-23618 (2012).  However, the amendments simply add 38 C.F.R. § 17.1002(f) (formerly enumerated at 38 C.F.R. § 17.1002(g)) and do not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the Veteran had a health-plan contract in place.  Id.
 
As already noted, the services provided were not for an emergency and VA facilities were feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.  Moreover, the record clearly reflects that the Veteran has a secondary pay provider in Medicare, pertaining to criterion (f) which is also not met.  The Board points out that the provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the aforementioned enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Accordingly, all of the requisite criteria set forth above, 38 C.F.R. § 17.1002(b), are not met.  38 U.S.C.A. § 1725. 

For these reasons, the preponderance of the evidence is against the Veteran's claim, so there is no reasonable doubt to resolve in his favor.  38 C.F.R. §§ 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Entitlement to payment or reimbursement for medical services provided by Citrus Memorial on December 22, 2011 is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


